PER CURIAM:
Douglas M. Roseby appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint, without prejudice, as not cognizable under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Roseby v. Budlow, No. 8:10-ev-00417-AW, 2010 WL 917203 (D.Md. Mar. 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.